Citation Nr: 1423926	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 1966 to April 1969. 

This case came before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Appeals Management Center (AMC) in Washington, D.C., which granted service connection for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran's claim for entitlement to service connection for PTSD was granted by the AMC in March 2009.  A 50 percent disability rating was assigned effective May 14, 1998.  The Veteran submitted a substantive appeal stating that the 50 percent rating does not adequate represent his disability. 

In a May 2014 Informal Hearing Presentation, the Veteran's representative stated that the Veteran's PTSD is more severe than his current rating and that the medical evidence was no longer contemporaneous, such that a new examination is warranted. 

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002). VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Since the most recent VA examination took place in June 2007, VA is required to afford the Veteran a new contemporaneous VA examination to assess the current severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, the Board must remand the issue in order to afford the Veteran another VA examination.

Furthermore, any additional treatment records that have not yet been obtained and associated with the claims file should be sought.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records have been obtained, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his service-connected PTSD.  The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  

The examiner should write a comprehensive report discussing the current severity of the Veteran's PTSD, with particularity to the criteria for the various levels of the appropriate diagnostic code. 

Furthermore, the examiner should also specifically comment on the effects of the Veteran's PTSD on his occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

